FILED
                            NOT FOR PUBLICATION                                  SEP 12 2012

                                                                             MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                            U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                          No. 11-30035

              Plaintiff - Appellee,                D.C. No. 3:10-cr-00079-HRH-1

  v.
                                                   MEMORANDUM*
JENNIFER ANN SHANHOLTZER,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                 H. Russel Holland, Senior District Judge, Presiding

                       Argued and Submitted August 29, 2012
                                Anchorage, Alaska

Before: HAWKINS, McKEOWN, and BEA, Circuit Judges.

       Jennifer Shanholtzer (“Shanholtzer”) pled guilty to structuring financial

transactions in violation of 31 U.S.C. § 5324(a)(3). Pursuant to 31 U.S.C. § 5317(c),

the district court ordered forfeiture of the currency involved in the offense, as well as

Shanholtzer’s interest in an aircraft purchased with such funds, and the truck she used



       *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
to drive to various bank branches to make the deposits. Shanholtzer contests only the

forfeiture of her truck. We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.1

      Section 5317 authorizes the forfeiture of all property “involved in” the offense.

Shanholtzer argues that the vehicle lacks the “requisite nexus” to the crime, Fed. R.

Crim. P. 32.2(b)(1)(A), and was a mere “means of locomotion” to the scene of a

crime. Cf. Howard v. United States, 423 F.2d 1102, 1103-04 (9th Cir. 1970). But

Shanholtzer did not only drive the truck to a single bank and complete the crime there;

rather, she also used the truck to transport currency that was withdrawn from a safety

deposit box in Seward to deposit it in a branch in Anchorage. The truck thus

facilitated the crime and also assisted in her attempt to avoid detection by making

deposits at multiple branches, reasonably subjecting it to forfeiture. Cf. United States

v. Linn, 880 F.2d 209, 214 (9th Cir. 1989) (use of vehicle to transport purchase money

to the site of a drug sale subjects vehicle to forfeiture); see also United States v. Dodge

Caravan Grand SE/Sport Van, Vin # 1B4GP44G2YB7884560, 387 F.3d 758, 761-62

(8th Cir. 2004) (inferring automobile was used at drive-thru pharmacy to aid in

avoiding detection).

      AFFIRMED.




      1
        We address the related forfeiture appeal by Kenneth Comfort, No. 11-30294,
in a separately filed Memorandum.

                                            2